 

Exhibit 10.1

 
[ex101.jpg]
 
CONSULTING SERVICES AGREEMENT
 
THIS Agreement is made as of the Monday, January 13, 2020 (hereinafter referred
to as the "Effective Date"), by and between Zoom Telephonics, Inc. (hereinafter
referred to as "ZOOM") lawfully doing business at 225 Franklin Street, 26th
Floor, Boston, MA 02110 USA and Jacquelyn Barry Hamilton DBA as Delfinavent, LLC
(hereinafter referred to as "CONSULTANT") lawfully doing business at Zoom
Telephonics, Inc.
 
WITNESSETH
 
WHEREAS, CONSULTANT desires to provide services to ZOOM and ZOOM desires to have
certain services provided;
 
NOW THEREFORE, ZOOM and CONSULTANT (hereinafter referred to as the "Parties") do
hereby mutually agree as follows:
 
1.            
TERM OF THIS AGREEMENT:
 
The term of this Agreement shall commence on the Effective Date and shall
continue to April 13, 2020. After the initial three (3) month period, this
Consulting Services Agreement will terminate, unless the Parties mutually agree
to extend in writing (10) business days prior to the expiration date.
 
2.            
SPECIFICATION OF SERVICES AND COMPENSATION:
 
Services provided by CONSULTANT shall be on a month-to-month basis. The nature
of the services to be provided by CONSULTANT is specified in Exhibit A (the
“Services” or “services”), which is attached hereto and made a part hereof. For
the services of CONSULTANT, ZOOM agrees to pay CONSULTANT at the rate specified
in Exhibit B. CONSULTANT will keep accurate records of the time expended in
performing services hereunder, and payment shall be made by ZOOM via ACH
electronic fund transfer to CONSULTANT’s designated bank account at Net Thirty
(30) days payment terms upon submission of CONSULTANT’s electronically mailed
WEEKLY invoices and signed approval by ZOOM’s authorized personnel. The
electronically mailed WEEKLY invoices shall be reviewed promptly upon receipt
and approval for payment shall not be unreasonably withheld.
 
ZOOM shall reimburse CONSULTANT for any travel or out-of-pocket expense incurred
which may be required from time to time in the delivery of services under this
agreement. Any reimbursable travel or reimbursable expense must be approved in
writing by ZOOM’s authorized personnel in advance of incurring the expense.
Approval for reimbursement shall be in accordance with ZOOM travel and expense
reimbursement policies in effect when the reimbursable expense is incurred.
 
All records necessary to support compensable payments under this Agreement shall
be maintained by CONSULTANT on a current basis and shall be retained for one (1)
year after completion of services. Upon reasonable notice, such records shall be
made available for review and verification by ZOOM.
 
 
Consultant Services Agreement
Private and Confidential
Page 1

 
 
 

 
 
[ex101.jpg]
 
CONSULTANT agrees to provide ZOOM with written or oral progress reports at such
times as ZOOM shall request. The time reasonably required for preparing such
reports will be reimbursable.


3.            
INDEPENDENT CONTRACTOR:
 
The relationship between CONSULTANT and ZOOM shall be, and shall at all times
remain, that of independent contractor and not that of employer and employee,
master and servant, or principal and agent. CONSULTANT shall have no authority
to act for ZOOM as ZOOM's agent or to make any commitments for ZOOM. CONSULTANT
agrees to do all things legally required to establish and maintain CONSULTANT's
status as an independent contractor.
 
CONSULTANT represents that: (a) CONSULTANT is free from ZOOM’S control and
direction and will work independently in connection with performance of the
Services; (c) the Services are outside the usual course of business of ZOOM; and
(d) CONSULTANT is customarily engaged in an independently established trade,
occupation, profession or business of the same nature as the Services.
CONSULTANT represents that CONSULTANT offers services to the relevant market.
CONSULTANT acknowledges and agrees that CONSULTANT is responsible for ordering
or sequencing its work, and for providing the tools, staff, supplies and
know-how necessary to perform the Services. CONSULTANT is solely responsible,
and will indemnify and hold ZOOM harmless, for any payment of taxes on
compensation that CONSULTANT receives for the Services and for any and all
claims and damages arising out of or in connection with Consultant’s performance
of the Services, or arising out of or related to any employees or independent
Consultants engaged by CONSULTANT.
 
CONSULTANT acknowledges that CONSULTANT must not at any time hold itself out as,
or make any statements that may reasonably result in an individual or entity
believing that it is, an employee of ZOOM or has authority to bind ZOOM or act
as an agent of ZOOM, except as is required for performance of the Services. For
avoidance of doubt, CONSULTANT may not at any time use ZOOM’s name or address on
any business card, signature block, letterhead, or any other such materials that
would indicate or be interpreted as indicating that CONSULTANT has any
relationship other than that of an independent Consultant with ZOOM, without
ZOOM’s express written authorization.
 
4.            
COMPLIANCE WITH RULES AND LAWS:
 
Notwithstanding the provisions of Paragraph 3, CONSULTANT agrees to abide by
ZOOM rules and regulations and to do only that which is in the best interests of
the ZOOM. CONSULTANT will perform only those services identified in Paragraph 2
and will work only in areas designated for such services.
 
 
Consultant Services Agreement
Private and Confidential
Page 2

 
 

 
 

 
 
[ex101.jpg]
 
CONSULTANT shall comply, and do all things necessary for ZOOM to comply, with
all governmental and quasi-governmental laws, statutes, ordinances, rules,
regulations and orders applicable to the services provided by CONSULTANT under
this Agreement, including, but not limited to, workers' compensation, safety and
health, wage and hour, discrimination and labor law. In addition, CONSULTANT
specifically agrees that it has complied with and will continue to comply with
the Immigration Reform and Control Act of 1987. CONSULTANT agrees to and shall
indemnify ZOOM and hold ZOOM harmless for any penalties assessed against ZOOM
because of its contractual relationship with CONSULTANT.
 
CONSULTANT hereby assures ZOOM that it does not intend to and will not
knowingly, without the prior written consent, if required, of the Office of
Export Licensing of the U.S. Department of Commerce, transmit directly or
indirectly any technical data, software or other information outside of the
United States of America.
 
CONSULTANT shall not discriminate against any person with respect to hiring,
firing or other terms and conditions of employment because of race, color,
religion, sex, national origin, physical or mental handicap, Vietnam Era or
disabled veteran status.
 
CONSULTANT will indemnify ZOOM, its employees, officers, directors, agents,
representatives and its affiliates from an against all and any liability, loss,
damage, costs and expenses which ZOOM and/or its affiliates may incur or suffer,
whether direct, indirect or consequential, in connection with any claim by any
current or former employee of ZOOM, or any third party, based on any claim
arising out of or connected with or related to CONSULTANT’s act(s) or
omission(s), including any claim by a third party for CONSULTANT’s Services
infringing upon such third party’s rights.
 
5.            
ASSIGNMENT OF INVENTIONS:
 
A.            
Subject to paragraph B immediately below, CONSULTANT hereby assigns and agrees
to assign to ZOOM all of CONSULTANT's right, title and interest in and to any
inventions, formulas, techniques, processes, ideas, algorithms, discoveries,
designs, developments and improvements which CONSULTANT may make, reduce to
practice, conceive, invent, discover, design or otherwise acquire during the
term of and arising out of services performed under this Agreement, whether or
not made during regular working hours, relating to the actual or anticipated
business, products, research or development of ZOOM (collectively,
"Inventions").
 
B.            
The foregoing shall not apply to, and CONSULTANT shall not be required to assign
any of CONSULTANT's rights in an invention that CONSULTANT developed entirely on
CONSULTANT's own time without using ZOOM's equipment, supplies, facilities,
computer programs, trade secret(s) and/or other proprietary and/or confidential
information, except for those inventions that either:
 

 
Consultant Services Agreement
Private and Confidential
Page 3

 

 
 

 
 
[ex101.jpg]
 
(i)            
relate directly or indirectly at the time of conception or reduction to practice
of the invention, to ZOOM's business, or to the actual or contemplated products,
research or development of ZOOM, or
 
(ii)            
result from any work performed by CONSULTANT for ZOOM.


6.            
TRADE SECRETS, CONFIDENTIAL, AND/OR PROPRIETARY INFORMATION:
 
CONSULTANT shall regard and preserve as confidential: (i) all trade secrets
and/or other proprietary and/or confidential information belonging to ZOOM; and
(ii) all trade secrets and/or other proprietary and/or confidential information
belonging to a third party which have been confidentially disclosed to ZOOM,
which trade secrets and/or other proprietary and/or confidential information
described in (i) and (ii) above (collectively, "Confidential Information") have
been or may be developed or obtained by or disclosed to CONSULTANT by reason of
CONSULTANT's relationship with ZOOM. CONSULTANT shall not, without written
authority from ZOOM to do so, use for CONSULTANT's own benefit or purposes, or
the benefit or purpose of any person or entity other than ZOOM, nor disclose to
others, either during the term of this Agreement or thereafter, except as
required in the course of performance of services under this Agreement, any
Confidential Information. This provision shall not apply to Confidential
Information that has been voluntarily disclosed to the public by ZOOM, or
otherwise entered the public domain through lawful means. Confidential
Information shall include, but not be limited to, all nonpublic information
relating to ZOOM's (i) business, research, development and marketing plans,
strategies and forecasts; (ii) business; (iii) products (whether existing, in
development, or being contemplated); (iv) customers' identities, usages, and
requirements; (v) reports; (vi) formulas; (vii) specifications; (viii) designs,
software and other technology; (ix) research and development programs; and (x)
terms of contracts.
 
CONSULTANT agrees that no confidential and/or proprietary information of any
other person or corporation will be utilized by CONSULTANT in the performance of
this Agreement and that the information supplied or utilized by CONSULTANT will
not be under any restriction as to its use, without fee or royalty to CONSULTANT
or any third party, by ZOOM or ZOOM's subsidiaries, affiliates, customers or
licensees.
 
 
Consultant Services Agreement
Private and Confidential
Page 4

 
 

 
 

 
 
[ex101.jpg]
 
7.            
WORKS OF AUTHORSHIP:
 
CONSULTANT agrees that any original works of authorship, including, without
limitation, all documents, blueprints, drawings, mask works and computer
programs (including, without limitation, all software, firmware. object code,
source code, documentation, specifications. revisions, supplements, modules, and
upgrades), conceived, created, performed or produced during the term of and
arising out of the performance of services under this Agreement, and all foreign
and domestic, registered and unregistered, copyrights and mask work rights and
applications for registrations therefore related to any such work of authorship,
in each case, whether or not made during regular working hours, relating to the
actual or anticipated business, products, research or development of ZOOM
(collectively, "Works of Authorship") shall be the exclusive property of ZOOM.
To the extent that CONSULTANT has or obtains any right, title or interest in or
to any Works of Authorship which are applicable in any way to the services
performed under this Agreement, CONSULTANT hereby grants and agrees to grant to
ZOOM a perpetual, worldwide, royalty-free, nonexclusive license to use all such
Works of Authorship insofar as is reasonably necessary for ZOOM's unrestricted
use of any result of the services provided to ZOOM by CONSULTANT.
 
8.            
DISCLOSURE:
 
CONSULTANT shall promptly and fully disclose any and all Inventions and Works of
Authorship to an appropriate representative of ZOOM as designated in writing by
the ZOOM.
 
9.            
FURTHER ASSISTANCE:
 
CONSULTANT shall, during the term of this Agreement and at any time thereafter,
upon the request of and at the expense of ZOOM, do all acts and things
including, but not limited to, making and executing documents, applications and
instruments and giving information and testimony, in each case, deemed by ZOOM
from time to time, in its sole discretion, to be necessary or appropriate (i) to
vest, secure, defend, protect or evidence the right, title and interest of ZOOM
in and to any and all Inventions, Works of Authorship and Confidential
Information owned by ZOOM or required by this Agreement to be assigned to ZOOM;
and (ii) to obtain for ZOOM, in relation to all such, letters patent, design
registrations, copyright registrations and/or mask work registrations, in the
United States and any foreign countries, and/or any reissues, renewals and/or
extensions thereof.
 
10.            
RETURN OF DOCUMENTS:
 
All media on which any Inventions, Works of Authorship or Confidential
Information may be recorded or located, including, without limitation,
documents, samples, models. blueprints, photocopies, photographs, drawings,
descriptions, reproductions, cards, tapes, discs and other storage facilities
(collectively. "Documentation") made by CONSULTANT or that come into
CONSULTANT's possession by reason of CONSULTANT's relationship hereunder with
ZOOM are the property of ZOOM and shall be returned to ZOOM by CONSULTANT upon
termination of this Agreement. CONSULTANT will not deliver, reproduce, or in any
way allow any Documentation to be delivered or used by any third party without
the written direction or consent of a duly authorized representative of ZOOM.
 
11.            
PREVIOUS OBLIGATIONS:
 
CONSULTANT represents and warrants to ZOOM that CONSULTANT has no continuing
obligation with respect to assignment of inventions, developments or
improvements to any previous employer(s) or any other party, nor does CONSULTANT
claim any existing title in any previous unpatented inventions, developments or
improvements within the scope of this Agreement except as may be set forth on an
Exhibit hereto acknowledged on the face thereof as an Exhibit hereto by an
authorized representative of ZOOM.
 
 

Consultant Services Agreement
Private and Confidential
Page 5

 
 

 
 

 
 
[ex101.jpg]
 
12.            
CONFLICTING EMPLOYMENT:
 
CONSULTANT agrees that, during the term of its consulting relationship with the
Company, CONSULTANT will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of its
consulting relationship, nor will CONSULTANT engage in any other activities or
potentially compete with the Company.
 
13.            
SOLICITATION OF EMPLOYEES/CUSTOMERS:
 
CONSULTANT agrees that during the term of CONSULTANT's consulting relationship
and for a period of three (3) years following the termination of CONSULTANT's
consulting relationship with the Company for any reason, whether with or without
cause, CONSULTANT shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company's employees or CONSULTANTs to leave
their employment, or take away such employees or CONSULTANTs of the Company,
either for itself or for any other person or entity.
 
14.            
INDEMNIFICATION - WAIVER OF RIGHTS:
 
CONSULTANT agrees to indemnify, and hold ZOOM harmless from all claims for
bodily injury or property damage that may arise from CONSULTANT's services.
CONSULTANT waives all rights against ZOOM for damages covered by CONSULTANT's
insurance. In the event that ZOOM shall authorize CONSULTANT to use one or more
subcontractors under this Agreement. CONSULTANT shall require similar waivers
from all such subcontractors. Waiver of any breach of this Agreement shall not
be implied as a waiver of any other breach of this Agreement.
 
15.            
GOVERNING LAW:
 
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to its conflict of law rules. For purposes of
jurisdiction, the Parties agree that all disputes shall be heard exclusively in
the state and federal courts located in Boston, Massachusetts.
 
16.            
NOTICE:
 
Any written notice provided in relation to this Agreement shall be considered as
valid if sent by certified mail, return receipt requested to ZOOM at the
following address:
 
Name:   

Joe Wytanis
Title:   

President & COO
Address:  

225 Franklin Street
Address:  

26th Floor
City, State, Zip:      

Boston, MA 02110


 
Email Address:
 
Telephone:
 
 

 
Consultant Services Agreement
Private and Confidential
Page 6

 
 

 
 

 
 
[ex101.jpg]
 
Any written notice provided in relation to this Agreement shall be considered as
valid if sent by certified mail, return receipt requested, to CONSULTANT at the
following address:
 
Name:
Jacquelyn Barry Hamilton
Title:  

Acting CFO
Address:
Address:
 
Email Address:
Telephone:
 
17.            
SUCCESSORS AND ASSIGNS:
 
The provisions of this Agreement shall be binding on CONSULTANT and CONSULTANT's
heirs, personal representatives, successors and assigns and shall inure to the
benefit of ZOOM and its successors, assigns, subsidiaries, affiliated
corporations and ventures.
 
18.            
MISCELLANEOUS PROVISIONS:
 
The agreements, assignments and representations made by CONSULTANT hereunder and
the obligations of CONSULTANT herein shall survive the expiration and/or
termination of this Agreement, whether by CONSULTANT or ZOOM. This Agreement may
be modified only by a written instrument duly executed by an officer of ZOOM. No
term or provision of this Agreement shall be deemed waived and no breach excused
unless such waiver or consent shall be in writing and signed by such an officer
of ZOOM. The failure of ZOOM at any time to enforce performance by CONSULTANT of
any provision of this Agreement shall in no way affect ZOOM's rights thereafter
to enforce the same, nor shall the waiver by ZOOM of any breach of any provision
hereof be deemed to be a waiver by ZOOM of any other breach of the same or any
other provision hereof. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of CONSULTANT
against ZOOM, whether predicated on this Agreement or otherwise.
 
If any paragraph or provision of this Agreement, or the application of such
paragraph or provision, is held invalid, the remainder of this Agreement and the
application of such paragraph or provision to persons or circumstances other
than those as to which it is held invalid shall not be affected thereby. This
Agreement and CONSULTANT’s rights and obligations hereunder may not be assigned
by CONSULTANT. This Agreement shall be binding upon and inure to the benefit of
ZOOM and its successors and assigns and shall be binding upon CONSULTANT and
CONSULTANT’s heirs, executors and administrators.
 
 
Consultant Services Agreement
Private and Confidential
Page 7

 
 

 
 

 
 
[ex101.jpg]
 
19.            
ENTIRE AGREEMENT:
 
This Agreement supersedes all prior and/or contemporaneous agreement and/or
understandings made with respect to the same subject matter and constitutes the
entire agreement between CONSULTANT and ZOOM with respect to the subject matter
hereof. No modification to this Agreement shall be enforceable, except when in
writing and signed by the Parties hereto.
 
The Parties hereto, intending to be legally bound hereby, have caused this
CONSULTANT Agreement to be duly executed as of the date written below.
 
 
 
 
 
Zoom Telephonics, Inc.
 
Delfinavent, LLC
 
 
 
By: /s/ Joe Wytanis                                                       
 
By: /s/ Jacquelyn Barry Hamilton 
 
 
 
Name: Joe Wytanis
 
Name: Jacquelyn Barry Hamilton
 
 
 
Title: President & COO
 
Title: Manager
 
 
 
Date: 01/18/2020
 
Date: January 18, 2020
 
 
 

 
 
Consultant Services Agreement
Private and Confidential
Page 8

 
 

 
 

 

 
[ex101.jpg]
 
EXHIBIT A
CONSULTING SERVICES
 
 
The CONSULTANT shall provide those services that normally fall under ZOOM’s
Chief Financial Officer Job Responsibilities. The CONSULTANT will provide these
Chief Financial Officer Consulting Services on an “interim basis” until a
full-time Chief Financial Officer is hired, and a transition is completed.
 
Consultant Job Duties
 
● 
Manage a staff of 3 to 4 individuals.
● 
SEC and internal company reporting, including performance scorecard and
financial dashboards as well as working with our experienced Controller,
auditors, and corporate attorney
● 
“Own” our financials, receivables, payables, cash management, and tax matters,
working with our good team
● 
Skill at working with employees, auditors, lawyers, and our outside investor
relations firm
● 
Capable of good written and verbal communication including communication with
investors and potential investors
● 
Able to capably handle legal matters including contracts, trademarks, and SEC
matters
● 
“Own” budgeting and forecasting
● 
Demonstrated capability in raising money when needed
● 
Financial modeling and sensitivity analysis for new product introductions,
pricing and new contract negotiations
 
 
 
Consultant Services Agreement
Private and Confidential
Page 9

 
 

 
 
 
 

 

 
[ex101.jpg]
EXHIBIT B
CONSULTING COMPENSATION AND PAYMENT
 
 
CONSULTANT is a 1099 Independent Contractor reporting directly to Joe Wytanis,
President and will be paid $87.00 per hour after each weekly approved submittal.
 
Payment terms are Net 30 days to be paid by ACH electronic transfer to
CONSULTANT’s designated business bank account.
 
 
 
 
 
Consultant Services Agreement
Private and Confidential
Page 10

 
 

 
 


 
